Hooker, J. (dissenting):
The return on appeal shows that an oral complaint was stated at the time issue was joined, but what was embodied in that complaint does not appear. It is clear, however, that a bill of particulars, subsequently filed by the plaintiff, was treated as the complaint in the action. That paper reads as follows:
“ The defendants are indebted to plaintiff in the sum of Five hundred dollars ($500.00), in that they co-operated, inveigled and kidnapped plaintiff from Brooklyn and carried him to Yucatan, Mexico, against his will, to his loss,
*182“1st.— Loss of time from March 12, 1903, to April 4, .1903, at $2.00 per day 22 days........... $44 00
' “ 2nd.—■ To expenses while away, 75c per day — 22 days ................................ 16 50
“ 3rd.— To passage from Yucatan to Brooklyn....... 25 50
To detention, imprisonment, loss of peace of mind.... 414 00”
The plaintiff had a verdict of a jury for the sum of sixty dollars and seventy cents. The defendants appeal.
The principal question presented on the appeal is whether the Municipal Court had jurisdiction of the subject-matter of the action. At the close of plaintiff’s opening defendants moved to dismiss the ■complaint on the ground, among others, that the Municipal Court was without jurisdiction to entertain any such complaint as was set up in the complaint and bill of particulars. This motion was denied and defendants excepted. By the provisions of subdivision 14 of section 1 of the Municipal Court Act (Laws of 1902, chap. 580), jurisdiction in actions to recover damages for false imprisonment is ■expressly denied to the Municipal Court, and it is upon the contents of that subdivision that the defendants place their reliance. The question then presented is whether this is an action for false imprisonment, or an action of some other character. If the former, the complaint should have been dismissed an<j this appeal should prevail.
I am inclined to believe that the action was for breach of contract. The bill of particulars in part alleges that- “ The defendants are indebted to the plaintiff in the sum of Five hundred dollars' - "* * * loss of time * * * expenses * * * passage,” etc. The evidence clearly sustains the theory that the defendants entered into a contract with the plaintiff and others to furnish them employment at a place within a few hours’ ride from Flew York, and they were to be paid for their “ time ” and return “ passage.” 3STowhere in the case is any evidence offered affecting any other question than that of breach of contract. The case was submitted to the jury by the trial court upon the theory of breach of contract, and that alone. There is nowhere in the evidence any intimation that plaintiff suffered any damages for false imprisonment, or for fraud and deceit, except loss of time, expenses while away and passage back. The , jury evidently did not consider any elements of *183damage except these. The defendants did not object by way of exception or requests to charge to the submission of the case to the jury on the theory that the action was one for breach of contract. The proof of the plaintiff that he was earned a seven days’ journey from New York is evidence of breach of contract to convey him a five hours’ trip as well as it is evidence of kidnapping. The notion that this is an action for false imprisonment seems to be based entirely upon the use of the word “ kidnapped ” in the bill of particulars. I think, however, that the word “ indebted ” should be accorded predominant force. The allegation is that “the defendants are indebted to the plaintiff in the sum of Five hundred dollars.” It seems to me that the use of the-word showed an intention to plead indebitatus assumpsit or merely assumpsit, and that this intention is clearer than that to plead false imprisonment, which is said to follow from the use of the word “ kidnapped.”
The pleading was, of course, ambiguous, but in denying the defendants’ motion at the close of plaintiff’s case to dismiss the complaint on the ground of want of jurisdiction, the trial court determined that this was not an action for false imprisonment. Its ruling on this question should be upheld, on the theory that the action . was one for breach of contract, and of such an action the Municipal Court possesses jurisdiction. (Municipal Court Act, § 1, subd. 1.)
No other question seems to require comment, and I advise the affirmance of the judgment.
Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event.